RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2000-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VIDROLE MONACE, a/k/a
JAMES MONACE,

     Defendant-Appellant.
__________________________

                    Argued telephonically May 19, 2020 –
                    Decided July 14, 2020

                    Before Judges Yannotti, Hoffman and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment Nos. 13-08-1946,
                    15-06-1487 and 18-02-0646.

                    Kevin Walker, First Assistant Public Defender, argued
                    the cause for appellant (Joseph E. Krakora, Public
                    Defender, attorney; Kevin Walker, of counsel and on
                    the briefs).

                    Emily M. M. Pirro, Special Deputy Attorney
                    General/Acting Assistant Prosecutor, argued the cause
                    for respondent (Theodore N. Stephens II, Acting
            Essex County Prosecutor, attorney; Emily M. M.
            Pirro, of counsel and on the brief).

PER CURIAM

      After a jury found defendant guilty of the 2012 sexual assault of his then

sixteen-year-old niece, G.G. (Gwen),1 the trial court sentenced defendant to an

aggregate eleven-and-a-half-year prison term, with an eight-and-a-half-year

parole bar, pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2. Defendant

now appeals from the judgment of conviction entered by the Law Division on

December 4, 2018.

      On appeal, defendant argues: 1) his right to a speedy trial was violated; 2)

the judge erred by denying his motion for a judgment of acquittal on count four;

3) certain testimony of the Sexual Abuse Nurse Examiner (SANE) should not

have been admitted; 4) the judge violated his due process and compulsory

process rights by improperly interfering with his decision to testify; 5) the

assistant prosecutor improperly asked defendant to vouch for the credibility of

Gwen; and 6) the judge imposed an excessive sentence. Following our review

of the record and applicable law, we reject these arguments and affirm.




1
   Because of the sexual nature of the crimes, we use initials and a pseudonym
to protect the privacy of the victim. R. 1:38-3(c)(12).
                                                                          A-2000-18T3
                                        2
                                         I

      In light of defendant's speedy trial claim, we begin with a summary of the

procedural history of this case to provide context for the more than five-year

lapse between defendant's arrest and trial.

      On August 12, 2013, an Essex County Grand Jury returned Indictment No.

13-08-1946 charging defendant with first-degree sexual assault (vaginal

penetration and "actor had supervisory or disciplinary power"), N.J.S.A. 2C:14 -

2(c)(3)(b) (count one); second-degree endangering welfare of a child, N.J.S.A.

2C:24-4(a) (count two); first-degree sexual assault (digital penetration and

"actor had supervisory or disciplinary power"), N.J.S.A. 2C:14-2(c)(3)(b) (count

three); second-degree endangering welfare of a child, N.J.S.A. 2C:24-4(a)

(counts four and five); fourth-degree criminal sexual contact, N.J.S.A. 2C:14-

3(b)(3)(b) (counts six and seven); and third-degree terroristic threats, N.J.S.A.

2C:12-3(a) (count eight).

      On June 29, 2015, superseding Indictment No. 15-06-1487 added five

additional counts charging defendant with second-degree witness tampering,

N.J.S.A. 2C:28-5(a)(1) (count nine); third-degree terrorist threats, N.J.S.A.

2C:12-3(a) (count ten); third-degree hindering apprehension or prosecution,




                                                                         A-2000-18T3
                                        3
N.J.S.A. 2C:29-3(a)(3) (counts eleven and twelve); and fourth-degree tampering

with evidence, N.J.S.A. 2C:28-6(2) (count thirteen).

      Almost three years later, on February 26, 2018, a second superseding

indictment, Indictment No. 18-02-0656, dropped the five supplemental counts

and charged defendant with fourth-degree criminal sexual contact, N.J.S.A.

2C:14-3(b) and N.J.S.A. 2C:14-2(c)(3)(c) (count one); endangering welfare of a

child, N.J.S.A. 2C:24-4(a) (counts two and seven); and second-degree sexual

assault; N.J.S.A. 2C:14-2(c)(3)(c) (counts three through six).

      The charges returned in the second superseding indictment alleged that

defendant stood "in loco parentis" to Gwen. Later at trial, however, the State

did not pursue the pseudo-parental role, and the final superseding indictment

was amended to fourth-degree criminal sexual contact, N.J.S.A. 2C:14-3 and

N.J.S.A. 2C:14-2(c)(1) (count one); fourth-degree child abuse, N.J.S.A. 9:6-1

and 9:6-3 (counts two and five); second-degree sexual assault, 2C:14-2(c)(1)

(count three); and second-degree sexual assault by digital penetration, N.J.S.A.

2C:14-2(c)(1) (count four).

      The record of defendant's January 12, 2018 motion hearing highlighted

the events attributable to the delay in bringing the case to trial. During the

hearing, counsel for defendant represented she was "his fifth or sixth attorney."


                                                                         A-2000-18T3
                                       4
She explained that defendant refused to cooperate with prior counsel and

remained uncooperative, while asserting additional evidence existed that all

prior counsel allegedly refused to explore.

      In addition to defendant's numerous counsel changes, the record shows

that defendant stated his intention to accept a plea offer on three separate

occasions; however, when it came time to provide a factual basis at each plea

hearing, defendant failed to provide one. In December 2017 and January 2018,

defendant filed various pro se motions, including a January 12, 2018 motion to

dismiss for failure to indict. The State filed motions regarding a fresh complaint

witness and statements made by defendant to another witness, which were

resolved by June 2018.

      In denying defendant's January 12, 2018 motion for failure to indict, the

motion judge stated:

            I want to make the record clear . . . this matter's been
            dancing around since 2015, since I became a judge, and
            it's not a delay because of this [c]ourt. It is not a delay
            because of counsel. . . .

            The delay is because of [defendant]. . . . [H]e's been
            through three attorneys since I've been on this case,
            different prosecutors have handled this case as well . . . .

            This is a serious case and there's always been a –
            commitment on the part of the State to resolve this case
            based on all of the circumstances.

                                                                           A-2000-18T3
                                         5
      On March 20, 2018, defendant again appeared before the same motion

judge, who questioned him in order to rule upon his motion to represent himself.

After extended questioning by the motion judge, defendant decided to continue

with his trial counsel and withdrew his motion to represent himself.        Trial

counsel then withdrew defendant's remaining motions, including his third

motion to dismiss for failure to indict.

      On June 13, 2018, defendant's four-day trial commenced. On June 20,

2018, the jury convicted defendant of all five counts in the final superseding

indictment. On December 4, 2018, the trial court sentenced defendant and

awarded him 2089 days of jail credit.

                                           II

      We next summarize the facts elicited at trial which resulted in defendant's

conviction. Defendant resided in a one-bedroom apartment in East Orange. He

lived there with his wife, two children, and a nephew. Defendant and his family

are natives of Haiti and primarily speak Creole.

      In December 2012, Gwen immigrated from Haiti to live with her father;

however, the two did not get along, so defendant's wife allowed Gwen to stay at

their apartment. In the one-bedroom apartment, Gwen slept in the living room




                                                                         A-2000-18T3
                                           6
behind a curtain, defendant's children slept on the couch, and defendant and his

wife slept in the bedroom.

      On December 7, 2012, Gwen woke up to the sensation of someone

fondling her from behind. When she rolled over, she recognized defendant, who

proceeded to reach his hand down the front of her pajama pants and touch her

vagina. Gwen told defendant she would tell his wife what he did, but defendant

told her that no one would believe her. On December 11, 2012, Gwen told her

aunt, R.G., that defendant touched her inappropriately. R.G. did not believe her.

      On December 12, 2012, defendant woke up Gwen in the middle of the

night and whispered, "[N]o one will know what we are going to do." Defendant

then got on top of Gwen, covered her mouth with one hand, and proceeded to

pull off her skirt and underwear, with the other. Defendant then penetrated

Gwen with his hands and penis, ejaculating inside of her. Afterward, defendant

ordered Gwen to take a bath.

      Gwen again called R.G. and requested she come over. R.G. drove to

defendant's apartment early that morning; defendant was not present when she

arrived.   There, Gwen told R.G. about the second assault and R.G. called

defendant, requesting he return to the apartment. Defendant denied having sex

with Gwen.


                                                                         A-2000-18T3
                                       7
      In response to defendant's denial, R.G. stated her desire to call the police

"to make everything straight[.]" Defendant then admitted to having sex with

Gwen. Before R.G. engaged defendant, she had phoned her sister, who remained

on the line throughout the confrontation. At some point, R.G.'s sister called the

police.

      After the police arrived, Gwen provided a statement to the responding

officers and EMS transported her to a local hospital. R.G. accompanied Gwen

and translated for her. Marti Hayducka, a certified SANE nurse, examined

Gwen at the hospital. Gwen provided a vaginal sample, anal swab, cervical

swab, and her underwear for testing. The tests revealed defendant's DNA

matched the semen found in Gwen's vaginal sample and underwear. Police

arrested defendant on March 16, 2013.

      As noted, the jury convicted defendant of all five counts contained in the

final indictment. This appeal followed, with defendant presenting the following

arguments:

             POINT I

                  DEFENDANT'S RIGHT TO A SPEEDY TRIAL
                  WAS VIOLATED BY THE MORE THAN FIVE-
                  YEAR DELAY IN BRINGING HIM TO TRIAL.




                                                                          A-2000-18T3
                                        8
            POINT II

                   THE TRIAL COURT ERRED IN DENYING
                   DEFENDANT'S MOTION FOR A JUDGMENT
                   OF ACQUITAL ON COUNT FOUR.

            POINT III.

                   THE TESTIMONY OF THE SANE NURSE ON
                   REDIRECT WENT FAR BEYOND WHAT THE
                   RULES OF EVIDENCE PERMIT.

            POINT IV.

                   IMPROPER JUDICIAL INTERFERENCE WITH
                   DEFENDANT'S DECISION TO TESTIFY
                   VIOLATED DEFENDANT'S DUE PROCESS
                   AND COMPULSORY PROCESS RIGHTS. (NOT
                   RAISED BELOW)

            POINT V

                   IT WAS IMPROPER FOR THE PROSECUTOR
                   TO REPEATEDLY ASK DEFENDANT TO
                   VOUCH FOR THE CREDIBILITY OF
                   ANOTHER TRIAL WITNESS. (NOT RAISED
                   BELOW)

            POINT VI.

                   DEFENDANT'S SENTENCE IS EXCESSIVE.

      A. Speedy Trial Claim.

      We turn first to defendant's contention that his right to a speedy trial was

violated due to the more than five years that elapsed between his arrest and trial.


                                                                           A-2000-18T3
                                        9
Defendant argues that we should reverse his conviction, contending a proper

application of the four-part analysis established by the United States Supreme

Court in Barker v. Wingo, 407 U.S. 514 (1972), mandated the dismissal of his

indictment. Alternatively, defendant argues this court should remand the matter

to the trial court for a full hearing and further consideration of his speedy -trial

claim.

      The Sixth Amendment to the United States Constitution guarantees a

defendant's right to a speedy trial and that right is applied to the states by the

Due Process Clause of the Fourteenth Amendment. State v. Cahill, 213 N.J.
253, 264 (2013) (citing Klopfer v. North Carolina, 386 U.S. 213, 222-23 (1967)).

"The constitutional right . . . attaches upon defendant's arrest."         State v.

Tsetsekas, 411 N.J. Super. 1, 8 (App. Div. 2009) (alteration in original) (quoting

State v. Fulford, 349 N.J. Super. 183, 190 (App. Div. 2002)).

      The State owes the defendant a duty to promptly bring his or her case to

trial and avoid excessive delays. Ibid. At trial, the defendant bears the burden

of establishing a violation of his or her speedy trial right. Id. at 9.

      In State v. Cahill, our Supreme Court reaffirmed that the four-factor

balancing analysis of Barker "remains the governing standard to evaluate claims

of a denial of the federal and state constitutional right to a speedy trial." 213


                                                                            A-2000-18T3
10
N.J. at 258. Barker identified four non-exclusive factors a court should consider

when evaluating a speedy-trial claim: length of the delay, reasons for the delay,

assertion of the right to a speedy trial by the defendant, and prejudice to the

defendant. Id. at 530-33. Not all four factors are necessary or sufficient "to the

finding of a deprivation of the right of speedy trial. Rather, they are related

factors and must be considered together with such other circumstances as may

be relevant." Id. at 533. Each application for dismissal based on speedy trial

principles is fact-sensitive and requires "a case-by-case analysis rather than a

bright-line time limitation." Cahill, 213 N.J. at 270.

      When the delay exceeds one year, a court presumptively should analyze

all of the Barker factors. Id. at 265-66. Legitimate delays, "however great,"

will not violate the defendant's right to a speedy trial, unless those delays

specifically prejudice the defense. Doggett v. United States, 505 U.S. 647, 656

(1992). Delays attributable to the defendant do not support a speedy trial

violation and such delays are subtracted from the total calculus. United States

v. Claxton, 766 F.3d 280, 294 (3d Cir. 2014) (citing United States v. Battis, 589
F.3d 673, 680 (3d Cir. 2009)). Naturally, purposeful delay tactics weigh heavily

against the State. Barker, 407 U.S. at 531.




                                                                          A-2000-18T3
                                       11
        Applying these factors to this matter, we are not convinced defendant was

denied his right to a speedy trial. The record shows defendant's arrest occurred

on March 16, 2013, and his trial began on June 13, 2018. Defendant contends

that any and all delay in his case was attributable to the State. We disagree,

finding the delay was primarily, if not entirely, caused by defendant.

        As observed by the motion judge during pretrial hearings in January 2018,

and evidenced by defendant's actions throughout trial, his consistent refusal to

cooperate with the court and his counsel caused much of the delay.

Significantly, defendant's trial counsel was defendant's sixth 2 attorney in the

case. At one point, defendant indicated he wished to represent himself at trial;

however, he withdrew the motion after it caused additional delay. Defendant

also filed numerous additional pro se motions, most lacking in merit.

Furthermore, defendant repeatedly indicated his intention to accept a plea offer,

but then failed to provide the required factual basis on three separate occasions,

significantly frustrating the State's efforts in bringing the case to trial.

        Defendant contends the State contributed to his delay because it continued

to "alter[] [its] legal theory of the case." To the contrary, the superseding

indictment added charges after defendant attempted to interfere with a witness


2
    Defendant's counsel confirmed this fact at oral argument before this court.
                                                                               A-2000-18T3
                                         12
and evidence, and the subsequent indictments attempted to streamline the case

and move it forward to trial. The State's theory throughout the case remained

that defendant sexually assaulted his minor niece.

      We do note that defendant filed pro se motions to dismiss for a failure to

indict. Nevertheless, defendant failed to show he was prejudiced by the delay

in bringing his case to trial. Moreover, defendant is the primary reason for the

delay. We conclude that defendant's right to a speedy trial was not violated.

      B. Denial of Motion for Acquittal on Count Four.

      We next consider defendant's contention that the trial court erred in

denying his motion for acquittal on count four, sexual assault by digital

penetration, N.J.S.A. 2C:14-2c(1). Defendant argues a reasonably jury could

not convict him of the digital penetration count based on the trial record.

Specifically, he asserts that, because Gwen required her memory to be refreshed

by her five-year-old statements regarding the digital penetration before

testifying, the record lacked credible evidence to find him guilty of that offense.

We reject this argument, finding the record contains sufficient evidence from

which the jury could find, beyond a reasonable doubt, that defendant committed

sexual assault by digital penetration.




                                                                           A-2000-18T3
                                         13
      During the State's direct examination of Gwen, the assistant prosecutor

questioned her regarding the sexual acts defendant performed. Although Gwen

initially testified that defendant did not penetrate her digitally, she testified to

that fact after her memory was refreshed by reviewing her statement to the

police.   After the State rested, defendant moved to dismiss count four of th e

indictment.

      In ruling on defendant's Rule 3:18-1 motion, the judge reviewed the

applicable standard in State v. Reyes, 50 N.J. 454, 458-59 (1967), and stated:

              . . . the question the trial judge must determine is whether
              viewing the State's evidence in its entirety, be that
              evidence direct or circumstantial, and given the State the
              benefit of all its favorable testimony as well as all of the
              favorable inferences which reasonabl[y] could be drawn
              therefrom a reasonable juror could find [defendant] guilty
              of the charge beyond a reasonable doubt.

              Based on . . . the testimony of the victim, I find that . . .
              giv[ing] the evidence of the State[] the benefit of all
              favorable testimony as well as the favorable inferences
              which reasonably could be drawn therefrom, a reasonable
              jury could find guilt of the defendant as to the charge
              contained in [c]ount [four] of the indictment and,
              therefore, the application is denied.

      We review a trial court's decision to deny a motion for acquittal de novo.

State v. Williams, 218 N.J. 576, 593-94 (2014) (citing State v. Bunch, 180 N.J. 534,

548-49 (2004)). Accordingly, we inquire "whether, based on the entirety of the


                                                                              A-2000-18T3
                                          14
evidence and after giving the State the benefit of all its favorable testimony and all

the favorable inferences drawn from that testimony, a reasonable jury could find

guilt beyond a reasonable doubt." Id. at 594 (citing Reyes, 50 N.J. at 458-59).

      Under Rule 3:18-1, a court "is not concerned with the worth, nature or extent

(beyond a scintilla) of the evidence, but only with its existence, viewed most

favorably to the State." State v. Muniz, 150 N.J. Super. 436, 440 (App. Div. 1977).

"If the evidence satisfies that standard, the motion must be denied." State v. Spivey,

179 N.J. 229, 236 (2004).

      Here, before testifying to defendant digitally penetrating her, Gwen needed to

have her recollection refreshed by reviewing the statement she provided to the

police, over five years before, when she was sixteen years old. A jury "may draw

logical inferences from the evidence presented to them," including direct and

circumstantial evidence. State v. Cango, 211 N.J. 488, 512 (2012). The State

presented the evidence to the jury after properly refreshing Gwen's memory.

Defendant had ample opportunity to cross-examine Gwen and present his own

evidence at trial. Gwen's refreshed recollection clearly provided an adequate basis

for a reasonable jury to find defendant guilty of count four, sexual assault by digital

penetration. Therefore, we find no error in the trial judge's decision to deny

defendant's motion for acquittal.


                                                                               A-2000-18T3
                                         15
      C. Evidentiary Error Claims.

      For the first time on appeal, defendant contends the trial court made two clear

evidentiary errors by allowing both improper cross-examination and redirect

testimony. First, defendant argues the State improperly questioned the SANE nurse

regarding information Gwen provided her following the assault. He contends the

questioning went beyond the proper scope of redirect. Second, defendant asserts the

State, during its cross-examination, asked him a series of improper questions

calculated to characterize Gwen as truthful.

      Because defendant did not object to either line of questioning at trial and both

arguments are raised for the first time on appeal, we apply a plain-error standard of

review. Under that standard, a conviction will be reversed if the error was "clearly

capable of producing an unjust result." R. 2:10-2; see also State v. Macon, 57 N.J.
325, 337 (1971). As such, we must determine whether the claimed error was

"sufficient to raise a reasonable doubt as to whether [it] led the jury to a result it

otherwise might not have reached." State v. Prall, 231 N.J. 567, 581 (2018) (quoting

State v. Daniels, 182 N.J. 80, 95 (2004)) (alteration in original). In both instances,

we find no clear error.

      During defendant's cross-examination of the SANE nurse, counsel sought to

elicit testimony highlighting the fact that her evaluation of Gwen failed to indicate


                                                                              A-2000-18T3
                                        16
the presence of physical injury. The questioning sought to imply that Gwen

fabricated her account, or that the sex was consensual.       On redirect, the State

questioned the SANE nurse whether Gwen gave any indication that the encounter

was nonconsensual during the evaluation. In response, the SANE nurse testified that

Gwen told her defendant threatened and physically restrained her during the

encounter. The State's questioning of the SANE nurse fell within the proper scope

of redirect examination.

      As to the State's cross examination of defendant, he argues the assistant

prosecutor asked him a series of improper questions in order to bolster Gwen's

credibility. The State maintains the questioning was proper cross-examination,

admissible to highlight the inconsistences between defendant's testimony and

Gwen's testimony.

      The record reflects the State did not misrepresent or mischaracterize the

testimony of either party. Nor did the State seek to bolster Gwen's credibility by

having defendant characterize her as truthful. Moreover, defendant did not show

how either the State's questioning of the SANE nurse, or him, prejudiced his defense.

      D. Judicial Interference Claim.

      Defendant also contends the trial judge interfered with his right to testify,

claiming he "berated and threatened" him before he testified. This argument lacks


                                                                             A-2000-18T3
                                        17
sufficient merit to warrant extended discussion. R. 2:11-3(e)(2). Our review of the

record reveals the trial judge displayed considerable patience with defendant and did

not berate or threaten him. Instead, the record reflects the judge appropriately

addressed defendant to confirm his decision to testify and that he had enough time

to speak with his attorney regarding his testimony. The judge further advised

defendant how his testimony would proceed before the jury.

      E. Excessive Sentence Claim.

      Defendant argues the trial judge erred by affording undue weight to

aggravating factors two, N.J.S.A 2C:44-1(a)(2) (the gravity and seriousness of the

harm inflicted on the victim), and three, N.J.S.A 2C:44-1(a)(2) (the risk that

defendant will commit another offense). Defendant asserts Gwen was not seriously

harmed as a result of the sexual assaults. He also maintains the judge abused his

discretion in finding factor three because he had no prior record and is unlikely to

reoffend.

      "An appellate court's review of a sentencing court's imposition of sentence is

guided by an abuse of discretion standard." State v. Jones, 232 N.J. 308, 318 (2018).

In reviewing a sentence, we must determine whether: "(1) the sentencing guidelines

were violated; (2) the findings of aggravating and mitigating factors were . . . 'based

upon competent credible evidence in the record;' [and] (3) 'the application of the


                                                                               A-2000-18T3
                                         18
guidelines to the facts' of the case 'shock[s] the judicial conscience.'" State v.

Bolvito, 217 N.J. 221, 228 (2014) (third alteration in original) (quoting State v. Roth,

95 N.J. 334, 364-65 (1984)).

      We are "bound to affirm a sentence, even if [we] would have arrived at a

different result, as long as the trial court properly identifies and balances aggravating

and mitigating factors that are supported by competent credible evidence in the

record." State v. O'Donnell, 117 N.J. 210, 215 (1989) (citing State v. Jarbath, 114
N.J. 394, 400-01 (1989); Roth, 95 N.J. at 364-65).

      As to finding aggravating factor two applied, the judge clearly did not abuse

his discretion. The judge noted the difficulty Gwen encountered in testifying, which

reflected "the gravity and seriousness of the mental and emotional harm [defendant]

inflicted upon the minor victim," and found the record reflected defendant's

knowledge of her vulnerability.        Competent credible evidence in the record

established that defendant forcibly assaulted his then sixteen-year-old niece, who

lived with him at the time. Not only did defendant sexually assault a family member

under his care, he tried to intimidate her when he told her, "[N]obody will believe

you." In addition to its physical nature, the assault will undoubtedly leave Gwen

with lasting psychological harm, evidenced by her visible emotion in recalling the

traumatic events at trial.


                                                                                A-2000-18T3
                                          19
      In finding factor three applied, the trial judge noted that defendant showed no

remorse and maintained his refusal to accept any responsibility for his actions.

Defendant contends the judge's finding inappropriately penalized him for exercising

his trial right. We disagree. Throughout trial and at sentencing, defendant continued

to deny any wrongdoing, telling the judge at his sentencing hearing, "I didn't do

anything wrong." Rather than accept responsibility for his own conduct, defendant

instead chooses to place blame on his multiple attorneys and the criminal justice

system, notwithstanding the compelling DNA evidence in the case. The judge's

finding of factor three was supported by the record.

      We are satisfied the trial judge properly identified and weighed the

appropriate aggravating and mitigating factors in sentencing defendant. We discern

no sentencing error.

      Affirmed.




                                                                             A-2000-18T3
                                        20